Citation Nr: 1532658	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to October 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The July 2010 substantive appeal also appealed to the Board the claims of entitlement to service connection for left and right knee degenerative joint disease.  These claims were subsequently granted in a November 2013 rating decision; thus, they are no longer before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

New VA Examination

The Veteran seeks service connection for a low back disability.  While he has maintained that his back problems are directly related to service, the Board finds that there is also medical evidence that raises a theory of secondary service connection as related to his knees.  See 38 C.F.R. § 3.310 (2014); April 2006 Telephone Dictation Medical Report from Dr. G.E.; June 2005 Letter from Dr. M.A.  This theory of entitlement was not addressed in the April 2009 VA examination; thus, the Board finds that remand for a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Accordingly, the appeal is REMANDED for the following actions:

1.  Send the Veteran VCAA notice as to the matter of secondary service connection under 38 C.F.R. § 3.310.

2.  Obtain and associate with the claims file any outstanding VA treatment records.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The entire claim file must be reviewed by the examiner.   

The examiner is to identify any low back disabilities.  If a disability is ruled out, a thorough explanation should be provided.

The examiner is then to answer:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's disability was incurred in or is otherwise related to his active military service?

B)  Is it at least as likely as not that the Veteran's disability was proximately caused by or aggravated by his service-connected left and/or right knee degenerative joint disease?

The term "aggravation" means an irreversible worsening of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner should attempt to establish a baseline level of severity of the back disability prior to aggravation by the service-connected knee disabilities.

A complete rationale must be provided for all opinions.  The lay evidence of record must be considered and discussed, including the Veteran's lay statements.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




